The above entitled cause was consolidated for trial with the case of Beecher et al v. Cassia Creek Irrigation Company, Inc., a corporation, et al. Separate findings of fact, conclusions of law, and decree were made and entered in each case, and appeals separately prosecuted. The evidence, so far as the material questions involved are concerned, is substantially the same, and no useful purpose would be served by the preparation of two opinions. *Page 15 
The above entitled cause is governed and controlled byBeecher et al. v. Cassia Creek Irrigation Company, Inc., etal., ante p. 1. Similar decree will be entered herein and when so entered, affirmed.
Ailshie, J., concurs in the conclusion.